UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4817



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SATHIRE ZACH ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:05-cr-00507-AMD)


Submitted: January 25, 2007                 Decided: January 31, 2007


Before WIDENER and MICAHEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur S. Cheslock, Baltimore, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Christopher J. Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sathire Zach Robinson pled guilty to possession of five

grams or more of cocaine base (crack) with intent to distribute, 21

U.S.C. § 841(a) (2000) (Count Two), and possession of a firearm in

furtherance of a drug trafficking crime, 18 U.S.C.A. § 924(c) (West

2000 & Supp. 2006) (Count Three).       He received a sentence of ten

years imprisonment, four years supervised release, and a special

assessment of $200.   No fine was imposed.    Robinson’s attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), raising two issues but stating that, in his view, there are

no meritorious issues for appeal.       Robinson has been informed of

his right to file a pro se supplemental brief, but has not filed a

brief.   We affirm.

           Appellate counsel first suggests that Robinson’s guilty

plea is invalid because the district court failed to inform him at

the Fed. R. Crim. P. 11 hearing that his plea would subject him to

a term of supervised release.     While Rule 11 requires a district

court to inform a defendant that his sentence will include a term

of supervised release and explain its significance, and failure to

do so is error, the error is harmless if it does not affect the

defendant’s substantial rights.    United States v. Thorne, 153 F.3d

130, 133 (4th Cir. 1998); United States v. Good, 25 F.3d 218, 220

(4th Cir. 1994).   Robinson concedes that, when he signed his plea

agreement, he was aware that his sentence of imprisonment would be


                                - 2 -
followed by a term of supervised release of up to five years, and

that, for the offenses to which he was pleading guilty, he faced a

minimum of ten years (consecutive five-year terms for each count)

and a maximum of life without parole.        Because Robinson’s ten-year

sentence and four-year term of supervised release together are less

than either of the maximum sentences of forty years or life

imprisonment that Robinson was told he could receive, the error was

harmless.    Thorne, 153 F.3d at 133; Good, 25 F.3d at 220.

            Counsel also questions whether Robinson was correctly

sentenced under the applicable statutes and the advisory sentencing

guidelines.    Robinson received the mandatory minimum five-year

sentence on each count; the sentence for the § 924(c) offense was

consecutive, as required by statute.           The concurrent four-year

terms of supervised release were within the statutory range for

supervised    release   provided    by     statute.   See    21   U.S.C.A.

§ 841(b)(1)(B) (West 2000 & Supp. 2006); 18 U.S.C. § 3583(b)(1)

(2000).   We conclude that the sentence was proper.

            Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.        Accordingly, we affirm

the conviction and sentence.        This court requires that counsel

inform his client in writing of his right to petition the Supreme

Court of the United States for further review.              If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this


                                   - 3 -
court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -